Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about May 31, 1994, which granted defendant-respondent’s motion to dismiss the action as against it as barred by the Workers’ Compensation Law, unanimously affirmed, without costs.
Notwithstanding that it was defendant-respondent, not plaintiff, who signed the application for workers’ compensation benefits, plaintiff’s acceptance of such benefits in an amount in excess of $50,000 after the Workers’ Compensation Board determined that he was defendant’s employee at the time of the accident estops him from now claiming he was not defendant’s employee (see, Zabava v 178 E. 78, 212 AD2d 406). Concur—Rosenberger, J. P., Wallach, Rubin, Kupferman and Asch, JJ.